DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/4/2022. Applicant's election with traverse of Group I in the reply filed on 5/4/2022 is acknowledged.  The traversal is on the ground(s) that “the subject matter of each of the claim Groups is linked by a common inventive concept. As a result, a search into prior art with regard to the invention of the different Groups is so related that separate significant search efforts should not be necessary. Accordingly, there is no serious burden on the Examiner to collectively examine the different claim Groups of the subject application”.  This is not found persuasive because the inventions have acquired a separate status in the art due to their recognized divergent subject matter (a method of manufacturing is very different from an apparatus claim and, as explained in the OA, the apparatus can be made by another materially different process); the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention would not likely be applicable to another invention.

Drawings
Numbers, letters, and reference characters on the drawings must measure at least 0.32 cm (1/8 inch) in height. See Figures 1 and 6-7B.
Reference numbers in Figure 1a-c, 2b “should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”  37 CFR 1.84(p)(3).
Figs. 1a-c, 2b, 6 are not “made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.”  37 CFR 1.84(l).  
The use of shading in Fig 2b does not appear to “[aid] in understanding the invention.” 37 CFR 1.84(m).
Reference numbers in Figs 2b, 4, 6 should have lead lines extending to the indicated feature.  37 CFR 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 17-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeda (US20160290987; cited by applicant).
Regarding claim 1, Saeda discloses an amperometric glucose sensor system comprising: 
a first working electrode (Paragraph [0006], “working electrode”); 
5an analyte sensing layer disposed over the first working electrode (Paragraph [0055], “the detection layer is formed on the electrode”), wherein the analyte sensing layer comprises cellobiose dehydrogenase (Paragraph [0051], “As the electron transfer domain, it is preferred to use a domain containing cytochrome containing heme which has a function of giving and receiving electrons. Examples thereof include…cellobiose dehydrogenase”); and 
an analyte modulating layer disposed over the analyte sensing layer (Paragraph [0053], “Further, the surface of the detection layer may be covered with an outer-layer film composed of cellulose acetate and the like”).  
Regarding claim 2, Saeda discloses the amperometric glucose sensor system of claim 1.
Saeda further discloses a processor (Paragraph [0085], “arithmetic section 13”), wherein the processor performs the steps of: 
assessing electrochemical signal data obtained from the first working carbon paste electrode(Paragraph [0085], “The arithmetic section 13 calculates the glucose concentration from the value of the current measured at the glucose electrode, and calculates the hematocrit value (this step can be omitted when the glucose concentration is to be corrected with the value of the current which flows through the hematocrit electrode) from the value of the current measured at the hematocrit electrode, respectively; corrects the glucose concentration with the value of the second current or the hematocrit value calculated based on the value of the second current in the arithmetic section; and stores the obtained value”).  
; and 
computing a glucose concentration based upon the electrochemical signal data obtained 15from the first working electrode (Paragraph [0085], “The arithmetic section 13 calculates the glucose concentration from the value of the current measured at the glucose electrode, and calculates the hematocrit value (this step can be omitted when the glucose concentration is to be corrected with the value of the current which flows through the hematocrit electrode) from the value of the current measured at the hematocrit electrode, respectively; corrects the glucose concentration with the value of the second current or the hematocrit value calculated based on the value of the second current in the arithmetic section; and stores the obtained value”).  

Regarding claim 3, Saeda discloses the amperometric glucose sensor system of claim 2.
Saeda further discloses wherein glucose is sensed by application of a voltage between 0 and 200 millivolts to the working electrode (Paragraph [0009], “measuring the value of a first current which flows when a voltage of 0 to 400 mV is applied to the working electrode, and calculating the concentration of the substance from the measured value of the first current” & Paragraph [0067], “The first voltage is a constant voltage of 0 to 400 mV, and it is preferably 100 to 300 mV” & As discussed in MPEP 2144.05 I, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”)). 

Regarding claim 4, Saeda discloses the amperometric glucose sensor system of claim 3.
Saeda further discloses wherein the working electrode comprises a carbon paste electrode (Paragraph [0052], “It is preferred that the detection layer further contain electrically conductive particles. As electrically conductive particles, particles of a metal such as gold, platinum, silver or palladium; or a higher-order structure composed of a carbon material can be used. The higher-order structure may contain, for example, one or more types of fine particles (carbon fine particles) selected from particles of electrically conductive carbon black, KETJENBLACK®, carbon nanotubes (CNT) and fullerene”).

Regarding claim 9, Saeda discloses the amperometric glucose sensor system of claim 3.
Saeda further discloses (a) a counter electrode (Paragraph [0006], “counter electrode”) and a reference electrode (Paragraph [0006], “reference electrode”); and/or (b) one or more additional layers disposed over the analyte modulating layer selected from: a layer comprising poly-l-lysine polymers having molecular weights between 30 KDa and 10300KDa; and/or a layer comprising a polyelectrolyte cationic material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saeda as applied to claim 4 above, and further in view of Simpson (US20200037875).
	Regarding claim 5, Saeda discloses the amperometric glucose sensor system of claim 4.
	Saeda does not disclose wherein the analyte modulating layer comprises cellulose acetate in amounts from about 3 wt./% to about 10 wt./%.
	However, Simpson discloses wherein the analyte modulating layer comprises cellulose acetate in amounts from about 3 wt./% to about 10 wt./% (Paragraph [0207], “In addition to forming an interference domain from only cellulose acetate(s) or only cellulose acetate butyrate(s), the interference domain 44 can be formed from combinations or blends of cellulosic derivatives, such as but not limited to cellulose acetate and cellulose acetate butyrate, or combinations of layer(s) of cellulose acetate and layer(s) of cellulose acetate butyrate. In some embodiments, a blend of cellulosic derivatives (for formation of an interference domain) includes up to about 10 wt. % or more of cellulose acetate. For example, about 1, 2, 3, 4, 5, 6, 7, 8, 9 wt. % or more cellulose acetate is preferred, in some embodiments”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Saeda to incorporate the teachings of Simpson by adding wherein the analyte modulating layer comprises cellulose acetate in amounts from about 3 wt./% to about 10 wt./%. As shown in Simpson, an interference domain can be formed from different combinations or blends of cellulosic derivatives. The specific amount of cellulose acetate vs. cellulose acetate butyrate depends on how hydrophilic and hydrophobic a material should be for the desired results. Simpson discloses that an amount between 3 wt./% and 10 wt./% is a typical amount of cellulose acetate. As stated in Paragraph [0214], cellulose acetate is relatively more hydrophilic than cellulose acetate butyrate. In some embodiments, increasing the percentage of cellulose acetate (or reducing the percentage of cellulose acetate butyrate) can increase the hydrophilicity of the cellulose acetate/cellulose acetate butyrate blend, which promotes increased permeability to hydrophilic species, such as but not limited to glucose, H2O2 and some interferents (e.g., acetaminophen). It would be obvious to have some cellulose acetate so the material is permeable to glucose but not too high a concentration to limit the passage of interferents. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saeda and Simpson as applied to claim 5 above, and further in view of Tan (“Structural basis for cellobiose dehydrogenase action during oxidative cellulose degradation”) and further in view of Scheiblbrandner (“Cellobiose dehydrogenase: Bioelectrochemical insights and applications”). 
Regarding claim 6, the combination of Saeda and Simpson disclose the amperometric glucose sensor system of claim 5. 
The combination does not disclose wherein the analyte sensing layer comprises a cellobiose dehydrogenase polypeptide in amounts from about 10 mg/mL to about 15 mg/mL. 
However, Tan discloses wherein the analyte sensing layer comprises a cellobiose dehydrogenase polypeptide in amounts from about 10 mg/mL to about 15 mg/mL
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Saeda and Simpson to incorporate the teachings of Tan and Scheiblbrandner by adding wherein the analyte sensing layer comprises a cellobiose dehydrogenase polypeptide in amounts from about 10 mg/mL to about 15 mg/mL. As shown in Tan, 10 mg/mL to about 15 mg/mL cellobiose dehydrogenase polypeptide is a typical amount. As disclosed by Scheiblbrandner, the advantage of using cellobiose dehydrogenase is “CDH exhibits various properties that makes it a suitable electrocatalyst for biosensors or biofuel cells…the advantage 2nd generation biosensors is their high sensitivity, the advantage of 3rd generation biosensors is the avoidance of redox mediators in implantable blood glucose monitoring systems…the discovery of Class II CDHs, which have a reasonable glucose turnover and are able to perform catalysis and IET under physiological conditions e.g. at neutral or slightly alkaline pH, have enable the development of glucose biosensors and glucose/oxygen biofuel cells operating under physiological conditions…the possibility to produce CDH recombinantly also allows rational, structure-based engineering of the enzyme e.g. to change its substrate specificity in order to discriminate of interfering substrates like maltose or to increase glucose turnover” (Section 9). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 7, the combination of Saeda, Simpson, Tan, and Scheiblbrandner disclose the amperometric glucose sensor system of claim 6. Saeda further discloses wherein a carbon paste electrode surface comprises ethylene glycol diglycidyl ether (EGDGE) in operable contact with the cellobiose dehydrogenase polypeptide (Paragraph [0040], “ethylene glycol diglycidyl ether” & Paragraph [0055], “Next, the detection layer is formed on the electrode. Specifically, a solution (reagent) containing the enzyme, the electrically conductive polymer, the crosslinking agent and the electrically conductive particles is prepared. The solution (reagent) is dropped on the surface of the electrode. Then the solution (reagent) is allowed to dry and solidify on the electrode, to obtain the enzyme electrode on the surface of which the detection layer is formed”).

Regarding claim 8, the combination of Saeda, Simpson, Tan, and Scheiblbrandner disclose the amperometric glucose sensor system of claim 7.
Saeda further discloses wherein the carbon paste electrode surface comprises a KETJENBLACK composition (Paragraph [0052], “KETJENBLACK”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US11371957 discloses “a method for sensing an analyte utilizing a sensor having a working electrode, where the method includes providing the working electrode with an analyte-specific enzyme and a redox mediator, providing the working electrode to the analyte, accumulating charge derived from the analyte reacting with the analyte-specific enzyme and the redox mediator for a set period of time, connecting the working electrode to a circuit after the set period of time, and measuring a signal from the accumulated charge” (Paragraph 5). It also has a “reference electrode” (paragraph 16) and a “counter electrode” (paragraph 42). “FIG. 14C shows a close-up view of the sensing layer, working electrode, and substrate with an overlaying outer membrane, according to embodiments of the present disclosure” (Paragraph 30). 
US20180355395 discloses “one aspect of the present invention is to provide a biosensor for measuring a target substance in a sample, the biosensor comprising an electrode pair comprising a working electrode and a counter electrode, and reagents placed at least on the working electrode” (Paragraph [0013]) and “One embodiment of the biosensor of the present invention has an electrode pair comprising a working electrode (enzyme electrode) and a counter electrode. The biosensor may have an electrode pair of a three-electrode system comprising a reference electrode in addition to the working electrode and the counter electrode” (Paragraph [0040]). The enzyme  can be cellobiose dehydrogenase (Paragraph 0058]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /C.C/Examiner, Art Unit 3791      
                                                                                                                                                                                                  /David J. McCrosky/Primary Examiner, Art Unit 3791